        Case 3:18-cv-00945-SDD-RLB           Document 86      02/11/21 Page 1 of 15




                              UNITED STATES DISTRICT COURT

                               MIDDLE DISTRICT OF LOUISIANA



NICHOLAS A. FETTY, ET UX.                                        CIVIL ACTION NO.


VERSUS                                                           18-945-SDD-RLB


THE CITY OF BATON ROUGE, CHIEF
MURPHY J. PAUL, JR., CHIEF OF POLICE,
BATON ROUGE CITY POLICE; SECRETARY
JAMES M. LEBLANC, LA DEPT. OF PUBLIC
SAFETY AND CORRECTIONS; COL. KEVIN W.
REEVES, SUPERINTENDENT, LA STATE POLICE;
OFFICER BRIAN STRONG, BRPD; SEVEN (7) YET
TO BE IDENTIFIED LA STATE TROOPERS


                                            RULING

        This matter is before the Court on the Motions in Limine to Exclude the Testimony

and Report of Lloyd Grafton1 by Defendants, Secretary James LeBlanc, Department of

Corrections, and Colonel Kevin Reeves, Superintendent of Louisiana State Police and by

the City of Baton Rouge/Parish of East Baton Rouge (“City/Parish”), Chief of Police,

Murphy J. Paul, Jr. (“Chief Paul”), Officer Brian Strong (“Strong”), Officer Joel Pattison

(“Pattison”), and Officer Brian Watson (“Watson”)(or collectively, “the City/Parish

Defendants”). Plaintiffs Nicholas A. Fetty (“Fetty” or “Plaintiff”) and Emily Fetty (“Emily”

or “Plaintiffs”) have filed an Opposition2 to these motions, to which Defendants filed a

Replies.3 For the following reasons, the Court finds that Defendants’ motions should be



1
  Rec. Doc. Nos. 50 & 52, respectively.
2
  Rec. Doc. No. 54.
3
  Rec. Doc. Nos. 61 & 63.
                                     Document Number: 65271
                                               1
        Case 3:18-cv-00945-SDD-RLB            Document 86      02/11/21 Page 2 of 15




granted to the extent set forth below.

I.     FACTUAL BACKGROUND

       On November 1, 2017, Plaintiffs attended a concert at the Texas Club in Baton

Rouge, Louisiana.4 That night, Fetty was arrested in the parking lot of the club by several

officers with the Louisiana State Police Fugitive Task Force.5 Fetty acknowledges that

the arrest was made pursuant to an arrest warrant for his alleged conduct that occurred

about two weeks prior to his arrest, on or about October 13, 2017, in a subdivision south

of the campus of Louisiana State University.6 The arrest warrant was for the alleged false

imprisonment while armed with a dangerous weapon and simple assault committed by

Fetty.7 Fetty claims that the officers used unreasonable and excessive force in making

this arrest, and as result, he suffered significant injuries.8 Fetty filed this lawsuit asserting

that Defendants violated his federal constitutional rights pursuant to 42 U.S.C. § 1983

and violated his rights under the Louisiana Constitution and tort law.

II.    ARGUMENTS

       The above-named Defendants have moved9 to exclude certain testimony and

conclusions in the purported expert report of Plaintiffs’ “police policy and procedure”

expert, W. Lloyd Grafton (“Grafton”).10 Grafton reaches four primary conclusions as

expressed in his report:

       Opinion #1: It is my opinion to a reasonable degree of professional certainty
       that the use of force by the arresting officers (Baton Rouge City Police

4
  Rec. Doc. No. 1, ¶ 6.
5
  Id. at ¶¶ 11-12.
6
  Rec. Doc. No. 16 at 2.
7
  Id. at 5.
8
  Rec. Doc. No. 1, ¶¶ 13-16.
9
  Because the moving Defendants make essentially the same arguments and request the same relief in
their respective motions, the Court will consider them jointly made for purposes of this ruling.
10
   See Rec. Doc. No. 50-3.
                                  Document Number: 65271
                                            2
         Case 3:18-cv-00945-SDD-RLB                Document 86        02/11/21 Page 3 of 15




        Officers and Louisiana State Police) was clearly not necessary and
        objectively unreasonable, resulting in harm and injury to Nicholas Fetty.

        Opinion #2: It is my opinion to a reasonable degree of professional certainty
        that the three arresting officers failed to follow their PPCT Training when
        taking Mr. Fetty into custody.

        Opinion #3: It is my opinion to a reasonable degree of professional certainty
        that the arresting officers were unprofessional in their handling of the
        incident involving Mr. Fetty on November 2, 2017.

        Opinion #4: It is my opinion to a reasonable degree of professional certainty
        that the ‘choke hold’ on Mr. Nicholas Fetty was force that was unnecessary
        and unreasonable resulting in harm to Mr. Fetty.11

        Defendants argue these opinions/conclusions should be excluded in their entirety

or limited in scope because they: “(1) will not assist the trier of fact in understanding the

evidence or determining a fact at issue[]; (2) offer legal conclusions; and (3) reference

evidence upon which experts in the field of police policies and procedures would not rely

to formulate their opinions and instead use that evidence to make credibility

determinations about witnesses and parties in this case.”12

        Defendants also move to exclude other statements in Grafton’s report which are

based on Grafton’s credibility determinations and assumptions that rely entire on

Plaintiffs’ version of events. Defendants point to Grafton’s question, when “was Trooper

Huval telling the truth and when was he lying?”13 Then, according to Defendants, Grafton

improperly concludes that the troopers lack credibility and cannot be trusted.14

Defendants argue this demonstrates that Grafton improperly assumes Plaintiffs’ version


11
   Id. at pp. 2-3.
12
   Rec. Doc. No. 50-1, pp. 2-3. The City/Parish makes essentially the same arguments regarding Grafton’s
conclusions, arguing they “(1) rely on inaccurate and incomplete facts, (2) exceed the scope of permissible
opinions regarding issues for the trier of fact and credibility determinations; (3) draw legal conclusions in
violation of FRE 704; and (4) are unhelpful and prejudicial.” Rec. Doc. No. 52-1, p. 2.
13
   Rec. Doc. No. 50-3, p. 9.
14
   Id. at p. 9.
                                      Document Number: 65271
                                                3
        Case 3:18-cv-00945-SDD-RLB                Document 86        02/11/21 Page 4 of 15




of events are true and discounts the troopers’ description of the arrest. This subjective

review of the materials in this matter will not aid the trier of fact in understanding the trial

evidence.

        Further, Grafton admits he was not given any information to suggest Fetty had

been drinking on the night of the arrest;15 yet, Fetty testified that he split a bottle of

champagne with his wife and consumed two to three beers before the arrest.16 Thus,

Defendants contend Grafton’s opinions are based upon incomplete or erroneous data.

        Grafton also admits that his opinions are based on the assumption that Fetty did

not resist arrest during the incident; thus, he concludes the alleged striking of Fetty’s nose

was excessive force.17 However, the officers who arrested Fetty dispute that he was

struck in the face and will testify that Fetty did resist arrest. Thus, Defendants argue that,

rather than assist the jury, Grafton’s conclusions and statements improperly weigh

credibility and essentially instruct to the jury how to find as to these disputed issues of

fact.

        Defendants also challenge Grafton’s conclusion that, based on a letter of

reprimand issued to Trooper Huval back in 2014, it is “an accepted rule … that a person’s

past behavior will give you a good idea how they will act or perform in the future.”18

Considering this letter of reprimand is for a single event that occurred more than three

years prior to the incident at issue, drawing conclusions in this matter based on this piece

of likely inadmissible evidence flies in the face of Fed. R. Evid. 703 and 704. Grafton then




15
   See Rec. Doc. No. 50-2, Excerpts from Deposition of Lloyd Grafton, p. 27, ln. 22-24.
16
   Id. at pp. 27, ln. 25 through 28, ln. 9.
17
   Id. at p. 24, ln. 24 through p. 25, ln. 8.
18
   Rec. Doc. No. 50-3, p. 8.
                                     Document Number: 65271
                                               4
        Case 3:18-cv-00945-SDD-RLB                Document 86      02/11/21 Page 5 of 15




uses this basis to provide conclusions based on his credibility determinations from the

reliance on this type of evidence:

        Grafton then claims that the acts described in the letter offer a “glimpse” into
        Trooper Huval’s character such that the trier of fact should ask, “At what
        point and at what time was Trooper Huval telling the truth and when was he
        lying?”19 Again, Grafton’s testimony about the witness’s credibility is
        improper. Further, Grafton references a prior, alleged act from 2014 to
        attack Trooper Huval’s character and argue that Trooper Huval acted in
        accordance with a description of the trooper’s character that Grafton
        creates. This testimony must be excluded.20

        Further, Grafton relies on a video interview of Max Fetty, Fetty’s father, wherein

Max Fetty discusses events that happened prior to Fetty’s arrest and attacks the

character of the troopers involved. From this, Grafton draws broad, general conclusions,

stating that Max Fetty’s description of the officers’ conduct “is a perfect example of why

many citizens lose respect for law enforcement.”21 This, too, is an inappropriate basis for

the conclusions reached in this case and provides a biased view that will not assist the

jurors at trial and causes undue prejudice.

        Plaintiffs respond only generally to Defendants’ motions. Plaintiffs fail to directly

and specifically address the items complained of; rather, they focus on Grafton’s

experience as their sole defense to Defendants’ challenge.               Plaintiffs likewise offer

general jurisprudence on expert testimony but fail to offer countervailing law or

jurisprudence for that offered by Defendants for each issue challenged.

        Plaintiffs recount their version of the events, without citation to record evidence,

and provide the Court with Grafton’s professional credentials and experience in the area

of police policy and procedures. Plaintiffs acknowledge that it is for the jury to determine


19
   Rec. Doc. No. 50-1, p. 15 (quoting Rec. Doc. No. 50-3, p. 9).
20
   Id.
21
   Rec. Doc. No. 50-3, p. 10.
                                     Document Number: 65271
                                               5
        Case 3:18-cv-00945-SDD-RLB             Document 86        02/11/21 Page 6 of 15




fact issues in this matter but contend that “Grafton’s report/testimony sheds much needed

expertise and enlightenment” on the resolution of these disputed facts.22                   Plaintiffs

maintain that Grafton’s expertise, which is unchallenged by the Defendants, is necessary

to aid the jury in understanding the evidence and determining the facts: “not only will

Grafton’s testimony help the trier of fact to understand the evidence and to determine the

facts, contrary to the Defendants’ argument, but his testimony is also crucial in providing

the trier of fact with objective observations, opinions and a necessary counter-point from

someone other than one of the Defendants.”23

       For the reasons set forth below, the Court agrees with Defendants’ arguments and

will exclude the aforementioned statements and opinions.

III.   LAW & ANALYSIS

       A. Daubert/Kumho24 Evaluation of Admissibility of Expert Witnesses

       Pursuant to Fed. R. Evid. 702:

       A witness who is qualified as an expert by knowledge, skill, experience,
       training, or education may testify in the form of an opinion or otherwise if:
       (a) the expert's scientific, technical, or other specialized knowledge will help
       the trier of fact to understand the evidence or to determine a fact in issue;
       (b) the testimony is based on sufficient facts or data;
       (c) the testimony is the product of reliable principles and methods; and
       (d) the expert has reliably applied the principles and methods to the facts of
       the case.

       Under its express terms, Rule 702 does not render all expert testimony

admissible.25 Further, even if the proposed expert testimony satisfies each of the

elements set forth in the Rule, the testimony may still be excluded pursuant to the


22
   Rec. Doc. No. 54-1, p. 7.
23
   Id.
24
   Daubert v. Merrell Dow Pharmaceutical, Inc., 509 U.S. 579 (1993), Kumho Tire Co. v. Carmichael, 526
U.S. 137 (1999),
25
   United States v. Scavo, 593 F.2d 837, 844 (8th Cir. 1979).
                                   Document Number: 65271
                                             6
         Case 3:18-cv-00945-SDD-RLB                Document 86         02/11/21 Page 7 of 15




discretionary provisions of Fed. R. Evid. 403, which allow the Court to “exclude relevant

evidence if its probative value is substantially outweighed by a danger of one or more of

the following: unfair prejudice, confusing the issues, misleading the jury, undue delay,

wasting time, or needlessly presenting cumulative evidence.”

        When a Daubert challenge is made to the testimony of a proposed expert, a district

court may, but is not required, to hold a hearing at which the proffered opinion may be

challenged.26 When a hearing is not held, “a district court must still perform its

gatekeeping function by performing some type of Daubert inquiry.”27 “At a minimum, a

district court must create a record of its Daubert inquiry and ‘articulate its basis for

admitting [or denying] expert testimony.’”28

        The trial court is to serve as the gatekeeper for expert testimony by making a

determination whether the expert opinion is reliable. As the Fifth Circuit has explained:

        [W]hen expert testimony is offered, the trial judge must perform a screening
        function to ensure that the expert's opinion is reliable and relevant to the
        facts at issue in the case. Daubert went on to make “general observations”
        intended to guide a district court's evaluation of scientific evidence. The
        nonexclusive list includes “whether [a theory or technique] can be (and has
        been) tested,” whether it “has been subjected to peer review and
        publication,” the “known or potential rate of error,” and the “existence and
        maintenance of standards controlling the technique's operation,” as well as
        “general acceptance.” The Court summarized:

            The inquiry envisioned by Rule 702 is, we emphasize, a flexible one.
            Its overarching subject is the scientific validity and thus the
            evidentiary relevance and reliability—of the principles that underlie a
            proposed submission. The focus, of course, must be solely on
            principles and methodology, not on the conclusions that they
            generate.29



26
   Carlson v. Bioremedi Therapeutic Systems, Inc., 822 F.3d 194, 201 (5th Cir. 2016).
27
   Id.
28
   Id.
29
   Watkins v. Telsmith, Inc., 121 F.3d 984, 988-89 (5th Cir. 1997) (internal citations omitted).
                                      Document Number: 65271
                                                7
        Case 3:18-cv-00945-SDD-RLB               Document 86        02/11/21 Page 8 of 15




        Courts following Daubert have expanded upon the listed factors and explained that

the list is not all-encompassing, and not every factor is required in every case.30 Thus,

courts may look to other factors, as well.31 In Fayard v. Tire Kingdom, Inc., this Court

explained:

        The admissibility of expert testimony is governed by Federal Rule of
        Evidence 702 and Daubert, which provide that the court serves as a
        gatekeeper, ensuring all scientific testimony is relevant and reliable. This
        gatekeeping role extends to all expert testimony, whether scientific or not.
        Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 147 (1999). Under Rule
        702, the court must consider three primary requirements in determining the
        admissibility of expert testimony: 1) qualifications of the expert witness; 2)
        relevance of the testimony; and 3) reliability of the principles and
        methodology upon which the testimony is based.32

        The Supreme Court also recognized that not all expert opinion testimony is subject

to examination by the same exact standard. Rather, the Court described the Daubert

analysis as a “flexible” one, and “the factors identified in Daubert may or may not be

pertinent in assessing reliability, depending on the nature of the issue, the expert's

particular expertise and the subject of his testimony.”33 Expanding on this, the Fifth Circuit

has concluded that certain “soft sciences” involve “necessarily diminished methodological

precision” when compared to other scientific disciplines like mathematics and

engineering34 and explained:

        In such instances, other indicia of reliability are considered under Daubert,
        including professional experience, education, training, and observations.
        Because there are areas of expertise, such as the “social sciences in which
        the research, theories and opinions cannot have the exactness of hard
        science methodologies”, trial judges are given broad discretion to determine

30
   See, e.g., General Electric Co. v. Joiner, 522 U.S. 136, 143 (1997); Guy v. Crown Equipment Corp., 394
F.3d 320, 325 (5th Cir. 2004).
31
   See General Electric Co., 522 U.S. at 146.
32
   No. 09-171, 2010 WL 3999011, *1 (M.D. La. Oct. 12, 2010).
33
   Kumho, 526 U.S. at 150.
34
   United States v. Simmons, 470 F.3d 1115, 1123 (5th Cir. 2006) (quoting Jenson v. Eveleth Taconite Co.,
130 F.3d 1287, 1297 (8th Cir. 1997)).
                                    Document Number: 65271
                                              8
        Case 3:18-cv-00945-SDD-RLB                Document 86         02/11/21 Page 9 of 15




        “whether Daubert's specific factors are, or are not, reasonable measures of
        reliability in a particular case.”35

        The Court now turns to the challenged testimony and expert report conclusions

and will consider them under the standards set forth above.

        B. Application

        The Court has broad discretion in deciding whether to admit expert opinion

testimony.36     Applying the foregoing law and jurisprudence to the expert testimony

challenged here, the Court finds that all four opinions expressed by Grafton must be

excluded.      First, the Court notes that no challenge has been made to Grafton’s

qualifications or expertise in the area proffered. Indeed, just recently, in Jones v. Lollis,

this Court found that Grafton had the experience and education to opine on similar

topics.37   However, in Jones, this Court also excluded several conclusions/opinions

offered by Grafton because:

        [S]ome of his conclusions and opinions go to the ultimate question to be
        determined by the jury or are stated as legal conclusions. Those specific
        portions of his proposed testimony will be limited. Grafton will not be
        permitted to give opinion testimony that certain acts or omissions violate the
        law or the Constitution. Grafton will not be permitted to opine as to the
        ultimate conclusions of fact.38

        The same result is warranted as to the four opinions challenged herein. In each

opinion, Grafton finds facts and/or draws legal conclusions regarding the reasonableness

and necessity of Defendants’ purported conduct.


35
   Id. at 1123 (citing Kumho, 526 U.S. at 153).
36
   See, e.g., General Electric Co., 522 U.S. at 138-39 (holding that an appellate court's review of a trial
court's decision to admit or exclude expert testimony under Daubert is made under the abuse of discretion
standard); Watkins, 121 F.3d at 988 (holding that “[d]istrict courts enjoy wide latitude in determining the
admissibility of expert testimony”); Hidden Oaks Ltd. v. City of Austin, 138 F.3d 1036, 1050 (5th Cir. 1998)
(“Trial courts have ‘wide discretion’ in deciding whether or not a particular witness qualifies as an expert
under the Federal Rules of Evidence”).
37
   No. 18-885-SDD-SDJ, 2020 WL 3469105 (M.D. La. June 25, 2020).
38
   Id. at *2.
                                     Document Number: 65271
                                               9
        Case 3:18-cv-00945-SDD-RLB               Document 86         02/11/21 Page 10 of 15




        Grafton’s expert testimony and report were likewise challenged on similar grounds

in Brown v. Swain.39 There, the Eastern District of Louisiana court accepted certain

opinions offered by Grafton as an expert in police policy and procedure; however, it

excluded several opinions, finding that they were speculative, consisted of factual

conclusions within the province of the jury, and consisted of improper legal conclusions.40

The court likewise noted that, under the issues presented in that case, all references by

Grafton to “deliberate” and “reasonable” conduct were inappropriate legal conclusions.41

        The Fifth Circuit has also spoken on this issue and affirmed district courts that have

excluded such expert testimony. The Fifth Circuit has specifically held that the

reasonableness of an officer's use of deadly force is a legal conclusion.42 In Estate of

Sowell v. United States, the Fifth Circuit upheld the exclusion of expert testimony from a

law professor on the question of whether an estate executor had acted reasonably;

“[w]hether the Estate was ‘acting reasonably’ was, for all practical purposes, the only

issue for the jury in this case to decide.”43

        Defendants also contend many of Grafton’s report findings upon which his opinions

are based are reached by improper credibility determinations and only Plaintiffs’ view of

the case; also, many statements found in Grafton’s report are based on improper

credibility determinations “supported” by improper/likely inadmissible/irrelevant evidence.

        Similar challenges to expert testimony were raised before this Court in Day v.

Baton Rouge City Police, wherein Magistrate Judge Wilder-Doomes excluded expert


39
   No. 09-2813, 2010 WL 3523026 (E.D. La. Aug. 31, 2020).
40
   Id. at *1-*2.
41
   Id. at *2.
42
   Pratt v. Harris County, Tex., 822 F.3d 174, 181 (5th Cir. 2016); U.S. v. Williams, 343 F.3d 423, 435 (5th
Cir. 2003); McBroom v. Payne, 478 F. App'x 196, 200 (5th Cir. 2012).
43
   198 F.3d 169, 171-172 (5th Cir. 1999).
                                     Document Number: 65271
                                               10
        Case 3:18-cv-00945-SDD-RLB                Document 86         02/11/21 Page 11 of 15




testimony rendering conclusions regarding whether probable cause existed to arrest the

plaintiff and any conclusions of “reasonableness” of the police officers’ actions in arresting

the plaintiff.44 The Court also addressed improper credibility determinations offered by

the expert (Najolia). The Court explained:

        Notwithstanding his qualifications in the area of law enforcement, training,
        and use-of-force, his opinions as to the existence of probable cause and the
        reasonableness of the BRPD's use of force on Plaintiff are nonetheless
        unreliable because they do not apply any particular analysis or methodology
        to the July 9 incident but merely accept one of two contested factual
        versions in this case. The Court fails to see how this will assist the jury in
        understanding the evidence or in reaching its own resolution of the factual
        questions, especially in a case, like this one, where multiple videos and
        photographs depict some of the events of July 9, and each side believes
        the evidence supports its version of those events. Najolia is not in a better
        position, despite his law enforcement expertise, to opine as to whether the
        evidence establishes probable cause and/or excessive force. In simply
        accepting Defendants’ version of the facts, Najolia's report artificially
        bolsters and potentially elevates Defendants’ version without any
        apparent basis for such enhanced credibility. This presents the type
        of danger that the gatekeeping function of Daubert is intended to
        alleviate, i.e., the danger that the purported expert testimony will
        receive unwarranted weight and will encourage the factfinder to give
        more weight to one side's contention than is warranted.45

        While the issues with the facts upon which Najolia relies to reach his
        conclusions might be properly addressed through cross-examination,
        Najolia's opinions regarding probable cause and excessive force also go
        beyond “embracing” ultimate issues of law and fact46 and instead offer
        “ultimate legal conclusions,” for which “[t]he judge is the source of law and
        the only expert needed by a jury.”47 Although the Fifth Circuit has explained

44
   No. 17-328-EWD, 2020 WL 7024478, *5 (M.D. La. Nov. 30, 2020).
45
   Id. at *5 (emphasis added).
46
   Id. (quoting Fed. R. Evid. 704 (“An opinion is not objectionable just because it embraces an ultimate
issue.”). See also Goodman v. Harris County, 571 F.3d 388, 399 (5th Cir. 2009)).
47
   Id. (quoting Manton v. Strain, No. 09-339, 2010 WL 4364480, at *2 (E.D. La. Oct. 21, 2010) (quoting
Bodzin v. City of Dallas, 768 F.2d 722, 725 (5th Cir. 1985)). See also Hayward v. Landry, No. 02-927, 2006
WL 8432349, at *1 (M.D. La. Aug. 3, 2006) (explaining that expert testimony on “ultimate questions of law
is not favored” and that “[t]he distinction between ultimate facts and ultimate questions of law is important
because testimony on ultimate factual questions aids the jury in reaching a verdict while testimony which
articulates and applies the relevant law ... circumvents the jury's decision-making function by telling them
how to decide the case,” and referencing numerous cases where “federal circuits have held that an expert
witness may not give an opinion on ultimate issues of law.” (internal quotations and citations omitted));
Tolan v. City of Bellaire, No. 09-1324, 2015 WL 12765413, at (S.D. Tex. Aug. 27, 2015) (noting that both
                                      Document Number: 65271
                                                11
        Case 3:18-cv-00945-SDD-RLB                 Document 86          02/11/21 Page 12 of 15




        that Rule 704 “abolished the per se rule against testimony regarding
        ultimate issues of fact, ‘courts must remain vigilant against the admission of
        legal conclusions, and an expert witness may not substitute for the court in
        charging the jury regarding the applicable law.’”48 Whether probable cause
        existed at the time of Plaintiff's arrest is an ultimate question for the jury to
        decide.49 So too is the reasonableness of the officers’ actions in arresting
        and using force on Plaintiff.50

sides are “correct” in arguing that “the other's expert cannot provide opinions on purely legal issues, and
precluding both experts from offering legal conclusion opinions” at trial)).
48
   Id. (quoting Manton, 2010 WL 4364480, at *2 (quoting United States v. Milton, 555 F.2d 1198, 1203 (5th
Cir. 1977))).
49
   Id. (citing Graham v. Dallas Area Rapid Transit, 288 F.Supp.3d 711, 730-32 (N.D. Tex. Dec. 28, 2017)
(excluding defendants’ law enforcement experts’ opinions (a) that “any officer in the same or similar
circumstances as Defendant Officers could reasonably believe probable cause existed” and (b) that “the
totality of the circumstances, including the video of the incident and conduct of [plaintiff], could lead any
officer in the same or similar circumstances to believe probable cause existed to arrest [plaintiff]” under
Fed. R. Evid. 702, Daubert, and Kuhmo, because the experts’ reports were “ridded with legal conclusions
concerning probable cause,” did not “preface [their] conclusions with the legal standards for probable
cause,” did not “address whether [they] had sufficient facts to reach [their] conclusions or discuss
procedures or methodologies in the area of policing including those employed in the course of making a
lawful arrest,” and accepted “carte blanche, the Officers’ version of the facts while labeling [plaintiff's]
version of the events as merely ‘allegations’ or ‘claims,’ which implies his version is open to challenge,
debate, or doubt,” among other reasons.). See also Hayward, 2006 WL 8432349, at *3 (precluding plaintiff's
expert from “giving any testimony on the issue of probable cause,” which is a statement of a legal
conclusion); Manton, 2010 WL 4364480 (excluding plaintiff's law enforcement expert from testifying at trial
about probable cause and other issues)).
50
   Id. (citing Graham, 288 F.Supp.3d at 730-32 (excluding defendants’ law enforcement experts’ opinions
(a) that “the Defendant Officers’ use of force was reasonable, necessary, and only to the level of force
necessary to accomplish a legitimate police objective and overcome [plaintiff's] violent resistance” and (b)
that “any officer in the same or similar circumstances as [Defendant Officers] could reasonably believe that
[his or her] use of force was reasonable, necessary, and only the level needed and could have acted in the
same or similar manner as [Defendant Officers]” under Fed. R. Evid. 702, Daubert, and Kuhmo, because
the experts’ reports were “ridded with legal conclusions concerning ... use of force,” did not “preface [their]
conclusions with the legal standards for ... use of force,” did not “address whether [they] had sufficient facts
to reach [their] conclusions or discuss procedures or methodologies in the area of policing including those
employed ... in determining whether the use of force was excessive on a continuum of force,” and accepted
“carte blanche, the Officers’ version of the facts while labeling [plaintiff's] version of the vents as merely
‘allegations’ or ‘claims,’ which implies his version is open to challenge, debate, or doubt,” among other
reasons.). See also Renfroe v. Parker, 974 F.3d 594, 598 (5th Cir. 2020) (holding that it is “error to allow
expert testimony on whether an officer used unreasonable force,” and affirming district court's exclusion on
summary judgment of plaintiff's expert's report opining that the officer's “use of deadly force ... was
unnecessary and objectively unreasonable and ... violated well-established law enforcement use of force
training and standards and was a greater level of force than any other reasonable officer would have used
under the same or similar circumstances ...”); U.S. v. Williams, 343 F.3d 423, 435 (5th Cir. 2003) (finding
that district court erred by admitting an officer's testimony about the reasonableness of another officer's use
of force [i.e., shooting] because “Rule 704(a) does not allow a witness to give legal conclusions” and
“[r]easonableness [of an officer's use of force] under the Fourth Amendment or Due Process Clause is a
legal conclusion.” (internal citations omitted)); Lehman v. Leichliter, No. 03-1432, 2004 WL 5482307, at *2-
4 (W.D. La. Nov. 30, 2004) (restricting experts’ testimony to be offered at trial after finding that expert
testimony on whether an officer's use of force was “objectively reasonable under the totality of the
circumstances will not provide meaningful assistance to the jury” because (1) “[a] jury is fully capable of
considering the circumstances and making a determination as to whether the use of force was reasonable
under the circumstances” and (2) “[t]here is a real danger that the jury could end up believing that the
                                       Document Number: 65271
                                                 12
        Case 3:18-cv-00945-SDD-RLB                   Document 86          02/11/21 Page 13 of 15




        In Westcott v. Crinklaw, the Eighth Circuit held that an expert may not usurp the

exclusive function of the jury in weighing evidence and determining credibility, or pass

judgment on a witness' truthfulness, under the guise of a professional opinion.51 Indeed,

“[e]xpert testimony requires more than ‘subjective belief or unsupported speculation.’”52

Further, “expert testimony may not usurp the jury's authority to make credibility

determinations.”53

        In Amin-Akbari v. City of Austin, Tex., the Western District of Texas found that an

expert's opinion as to which witnesses should be believed was not helpful to the trier of

fact as “it is the province of the jury to evaluate the credibility and weigh the (occasionally

conflicting) evidence.”54 In McBroom v. Payne, the Southern District of Mississippi held

that, “[w]hether a witness is to be believed by the jury or not is beyond the competency of

any witness. It does not take an expert to determine motivations in telling or not telling the

truth....”55




ultimate issues before it are what the expert says they are.”); Tolan v. City of Bellaire, No. 09-1324, 2015
WL 12765413, at *3 (S.D. Tex. Aug. 28, 2015) (“Clearly, expert opinions as to the reasonableness of a
police officer's use of force are objectionable and inadmissible legal conclusions.” (citations omitted)). But
cf. Hayward, 2006 WL 8432349, at *2 (explaining (1) that “[u]nlike the issue of probable cause, expert
witnesses may be used in excessive force cases” if such testimony “would assist the lay juror” and (2) that
expert testimony in “bare hands” cases—as opposed to those involving “handcuffs, a gun, a slapjack, mace,
or some other tool”—“might not be helpful” to a lay juror because “[m]ost individuals have been in a physical
altercation at one point in their lives, be it through horseplay or something more serious,” and permitting
plaintiffs’ expert to testify about whether excessive force was used against plaintiff, given that the “alleged
excessive force in the case at bar [i.e., the negligent use of handcuffs] involves more than the use of ‘bare
hands.’”).
51
   68 F.3d 1073, 1076 (8th Cir. 1995).
52
   Prejean v. Satelite Country, Inc., 474 S.Supp.3d 829, 834 (W.D. La. 2020)(quoting Daubert, 509 U.S. at
590, 113 S.Ct. 2786).
53
   Charalambopoulos v. Grammer, No. 3:14-CV-2424-D, 2017 WL 930819, at *17 (N.D. Tex. Mar. 8, 2017)
(citations omitted). See also Skidmore v. Precision Printing & Pkg., Inc., 188 F.3d 606, 618 (5th Cir. 1999)
(stating that “[c]redibility determinations, of course, fall within the jury's province” in relation to a challenge
to expert testimony).
54
   52 F. Supp. 3d 830, 848 (W.D. Tex. 2014).
55
   No. 1:06CV1222-LG-JMR, 2011 WL 1356925, at *3 (S.D. Miss. Apr. 11, 2011), aff'd, 478 F. App'x 196
(5th Cir. 2012)(internal quotation marks and citation omitted).
                                        Document Number: 65271
                                                  13
       Case 3:18-cv-00945-SDD-RLB            Document 86       02/11/21 Page 14 of 15




       In Chipley v. Brownlow, the Southern District of Mississippi relied on persuasive -

but not binding - authority on this issue, stating:

           “There is a critical distinction between an expert testifying that a
           disputed fact actually occurred or that one witness is more credible
           than another and an expert giving an opinion based upon factual
           assumptions, the validity of which are for the jury to determine. The
           former is manifestly improper, the latter is not.” Richman v. Sheahan,
           415 F. Supp. 2d 929, 942 (N.D. Ill. 2006). Thus, an expert may testify
           to opinions where her opinion is based on facts, the truth of which
           she would or could not testify to.56

       This means, for example, that an expert could properly testify to his opinion
       about whether a certain action by the defendant in a certain circumstance,
       assuming that those are the facts, would be inconsistent with applicable
       policies or standards. See id. However, for the expert to not only base
       his opinion on an assumption that his client's version of the events is
       true, but to actually adopt and endorse that version of the events
       “would be improper usurpation of the jury's role.” Id. (citing United
       States v. Whitted, 11 F.3d 782, 785–86 (8th Cir. 1993) (expert's “opinion
       that sexual abuse has in fact occurred” is not ordinarily admissible, nor can
       an expert “pass judgment on the alleged victim's truthfulness in the guise of
       a medical opinion, because it is the jury's function to decide credibility”)).
       See also United Healthcare Of Wisconsin Inc. v. See, No. 09-C-0094, 2012
       WL 4516704, at *2 (E.D. Wis. Sept. 30, 2012) (distinguishing between
       expert who assumes one party's version of the facts is true and gives
       opinion on that version of the facts and one who “has analyzed all of the
       witness statements and would present an understanding of all of the
       underlying facts” and “[tells] the jury which facts to believe or [testifies] as
       to [a witness's] credibility”).57

       In Albert v. City of Petal, the Southern District of Mississippi explained that,

pursuant to Fifth Circuit jurisprudence, “expert witnesses are not permitted to provide

commentary on the credibility of fact witnesses.”58 The Albert court, therefore, excluded




56
   Id. at *4 (quoting Thomas v. Barze, 57 F. Supp. 3d 1040, 1059 (D. Minn. 2014)).
57
   Id.
58
   No. 2:18-CV-96-KS-MTP, 2019 WL 10736149 at *9 (S.D. Miss., Sep. 30, 2019)(quoting McBroom, 2011
WL 1356925 at *3); United States v. Beasley, 72 F.3d 1518, 1528 (5th Cir. 1996)(“Absent unusual
circumstances, expert medical testimony concerning the truthfulness or credibility of a witness is
inadmissible.”)).
                                  Document Number: 65271
                                            14
       Case 3:18-cv-00945-SDD-RLB                Document 86   02/11/21 Page 15 of 15




expert testimony that constituted “improper expert commentary on the credibility of a fact

witness.”59

       Considering the challenged conclusions and statements of Grafton’s report, the

Court finds, based on the foregoing jurisprudence and lack of Plaintiffs’ efforts to

specifically address Defendants’ challenges, Grafton’s expert testimony and the portions

of these statements in the report shall be excluded. The Court recognizes that “the

rejection of expert testimony is the exception rather than the rule.”60         However, as

gatekeeper, this Court must only allow the admission of expert testimony that is reliable

and relevant. For the reasons set forth above, the Court concludes that the majority of

Grafton’s proposed testimony should be excluded. Based on his education, training and

experience, Grafton is certainly qualified and may testify as to applicable standards and

well-established police policy and procedure. However, he will not be permitted to offer

opinions that draw legal conclusions, make findings of fact, or address the credibility of

any witness, including his analysis/evaluation and/or interpretation of evidence as

supporting his conclusions as to the credibility of any witness or a particular version of the

facts. Accordingly, Defendants’ Motions in Limine61 are GRANTED to the extent set forth

herein.

       Baton Rouge, Louisiana, this 11th day of February, 2020.

                                                    S
                                                 ________________________________
                                                 SHELLY D. DICK
                                                 CHIEF DISTRICT JUDGE
                                                 MIDDLE DISTRICT OF LOUISIANA




59
   Id.
60
   Fed. R. Evid. 702, Adv. Comm. Notes (2000).
61
   Rec. Doc. Nos. 50 & 52.
                                   Document Number: 65271
                                             15
